United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         November 4, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-50351
                           Summary Calendar



GUADALUPE GUAJARDO, JR.,

                                     Plaintiff-Appellant,

versus

ALFRED M. STRINGFELLOW, Chairman, Texas Department of Criminal
Justice, Institutional Division; JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; JIM
MORGAN, Senior Warden; GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-478-SS
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Guadalupe Guajardo, Jr., Texas prisoner number 170864,

appeals from the dismissal of his 42 U.S.C. § 1983 suit for

failure to exhaust administrative remedies.   Guajardo argues that

the prison grievance system is inadequate because it does not

permit challenges such as his to state-wide policies.      We find no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50351
                                  -2-

error in the district court's dismissal for failure to exhaust

administrative remedies.     See Porter v. Nussle, 534 U.S. 516, 532

(2002); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001); 42 U.S.C.

§ 1997e(a).

      Guajardo also argues that the district court erroneously

denied his motion for class action status under FED. R. CIV. P.

23.   By failing to brief how the district court erred or how he

met the requirements of Rule 23, Guajardo has abandoned this

issue on appeal.     See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); see also FED. R. APP. P. 28(a)(9).

      Guajardo also argues that the district court erroneously

denied his request for appointment of counsel.    We find no abuse

of discretion.     See Ulmer v. Chancellor, 691 F.2d 209, 212-13

(5th Cir. 1982).

      AFFIRMED.